DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species shown in Figure 1 and the sub-species shown in Figures 12 and 30 in the reply filed on 28 November 2022 is acknowledged.
Claims 6 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because they contain extraneous matter.
The text labels in Figures 7, 12, 16, 29, 31 and 33 should be replaced with reference numbers that are described in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nestorov (WO 97/16128 A1).
Regarding claim 1, Nestorov discloses an apparatus for fixing bone (Fig. 28 and annotated Fig. 28 below) comprising:
a Y-frame (id.), said Y-frame comprising a superior arm 2, 45, 49 (Figs. 14 and 28), an anterior arm (annotated Fig. 28) and a posterior arm (id.) rigidly joined to each other at a central junction 4, 
said superior arm having a superior arm axis generally along a lengthwise direction of said superior arm, said superior arm having therethrough a superior arm slot 46 (Fig. 18) extending generally along a portion of a length of said superior arm and defining a superior arm slot plane, 
said anterior arm having an anterior arm axis generally along a lengthwise direction of said anterior arm, said anterior arm having therethrough an anterior arm slot 46 (id.) extending generally along a portion of a length of said anterior arm and defining an anterior arm slot plane, 
said posterior arm having a posterior arm axis generally along a lengthwise direction of said posterior arm, said posterior arm having therethrough a posterior arm slot 46 (id.) extending generally along a portion of a length of said posterior arm and defining a posterior arm slot plane, 
wherein said superior arm axis, said anterior arm axis and said posterior arm axis intersect at a common intersection point and occupy a common plane (Fig. 28), 
wherein none of said superior arm axis, said anterior arm axis and said posterior arm axis are collinear with each other (Fig. 28), 
further comprising mounting hardware 38 mountable on said arms 2, 45, 49 through respective ones of said slots 46 (Fig. 12; see laterally extending stud that engages portion 49 perpendicularly through slot 46), said mounting hardware being able to occupy a plurality of translational positions along said slots, said mounting hardware being suitable for holding pins 65 (Fig. 27) that fixate said bone.  


    PNG
    media_image1.png
    453
    541
    media_image1.png
    Greyscale

Regarding claim 2, the superior arm slot plane, the anterior arm slot plane and the posterior arm slot plane all are substantially coplanar with each other (Fig. 28).  
Regarding claim 3, at least one of the arms 2, 45, 49 comprises a surface that is flat (e.g., a flat side of the hexagonal portion 49; Fig. 27) and perpendicular to the respective slot plane.
Regarding claim 4, the mounting hardware 38 comprises at least one pin-holding assembly that is capable of holding a pin 65 at a plurality of angular positions around a first axis of rotation and is capable of holding said pin at a plurality of angular positions around a second axis of rotation that is different from said first axis of rotation, neither of said axes of rotation being a longitudinal axis of said pin (Figs. 27 and 28; note the axes passing through the bolts are different).  
	Regarding claim 7, the mounting hardware 38 comprises a pin-holding assembly (Fig. 27) engaging a clamping bolt 49 (id.), wherein said pin-holding assembly provides more degrees of freedom for positioning a respective pin than does said clamping bolt (e.g., the pin can slide perpendicularly through the pin holding assembly and rotate about the axis thereof in addition to translation from tightening the clamping bolt 49).  
Regarding claim 11, the mounting hardware 38 comprises first pin fixation hardware attachable to said arms 2, 45, 49 and second pin fixation hardware 38 attachable to said arms 2, 45, 49, wherein said first pin fixation hardware and said second pin fixation hardware are capable of having different numbers of degrees of freedom (e.g., as by selective degree of tightening  of the pins at a desired location/orientation within each respective mounting hardware) that allow adjustment in rotation, or have different numbers of degrees of freedom that allow adjustment in translation (e.g., at least as by selective tightening or loosening of desired pins).  
Regarding claim 13, the superior arm, the anterior arm and the posterior arm have angular relationships with each other such that if said superior arm at least approximately aligns with a lower leg of a patient, said anterior arm at least approximately aligns with an anterior portion of a foot, and said posterior arm at least approximately aligns with a posterior portion of said foot (Annotated Fig. 28, supra). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nestorov (WO 97/16128 A1) in view of Huebner (2004/0102776).
Regarding each of these claims, Nestorov discloses the claimed invention except for explicitly providing for either discrete or continuous adjustment of the pin-holding/fixation hardware thereof. 
Huebner also discloses a fixation device and teaches that any of the adjustable surfaces thereof can be configured to adjust continuously or at one of a plurality of discrete positions (such as by complementary teeth/serrations), as desired (para. 0059). Such configurations provide a desired level of adjustment while suitably guiding and/or limiting the movement of the fixation members (id.). It is noted that any of the arms, pins or mounting hardware is capable of being selectively configured and/or adjusted to be the same or to be different. Thus, the mounting hardware (e.g., pin holding/fixation hardware) associated with each arm is capable of providing different numbers of degrees of freedom that allow continuous adjustment or that allow discrete adjustment. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the connections of the device of Nestorov with discrete adjustment (as by complementary teeth/serrations), or continuous adjustment, in rotation and/or translation of any pin-holding/fixation hardware, as desired, in view of Huebner, to provide a desired level of adjustment while suitably guiding and/or limiting the movement of the fixation members (id.).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773